IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH BITAR,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4853

STATE, DEPARTMENT OF
REVENUE, CHILD SUPPORT
ENFORCEMENT PROGRAM
AND MAYADA RAYESS,

      Appellees.

_____________________________/

Opinion filed January 9, 2017.

An appeal from an order of the State of Florida, Department of Revenue, Child
Support Program.
Ann Coffin, Director.

Joseph Bitar, pro se, Appellant.

Sherry Anita Toothman, State of Florida, Department of Revenue, Tallahassee, for
Appellee.




PER CURIAM.

      DISMISSED.

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.